Case 2:20-cv-01812-JMA-AYS Document 4 Filed 04/27/20 Page 1 of 1 PageID #: 20

                                                                                                FILED
                                                                                                CLERK
UNITED STATES DISTRICT COURT                                                          4/27/2020 3:06 pm
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X                    U.S. DISTRICT COURT
DONALD ROZZ,                                                                       EASTERN DISTRICT OF NEW YORK
                                                                                        LONG ISLAND OFFICE
                                   Plaintiff,
                                                                              ORDER
                 -against-                                                    20-CV-1812 (JMA)(AYS)

TOWN OF HEMPSTEAD, et al.,

                                    Defendants.
-------------------------------------------------------------------X
JOAN M. AZRACK, United States District Judge:

         The Court’s records reflect that the complaint in this action was filed on April 13, 2020.

Rule 4 of the Federal Rules of Civil Procedure provides:

                 If a defendant is not served within 90 days after the complaint is
                 filed, the court B on motion or on its own after notice to the plaintiff
                 B must dismiss the action without prejudice against that defendant
                 or order that service be made within a specified time. But if the
                 plaintiff shows good cause for the failure, the court must extend the
                 time for service for an appropriate period.

Fed. R. Civ. P. 4(m). Accordingly, if service is not made upon the defendants by July 13, 2020,

or plaintiff fails to show good cause why such service has not been effected, the complaint will be

dismissed without prejudice. Plaintiff is directed to provide a copy of this Order to the

defendants along with the summons and complaint, and shall file proof of service with the

Court.

         Plaintiff is also warned that he is required to advise the Clerk of Court of any changes of

address. Failure to keep the Court informed of plaintiff’s current address may result in dismissal

of the case.

SO ORDERED.
                                                                       _/s/ (JMA)______________
Dated:           April 27, 2020                                        Joan M. Azrack
                 Central Islip, New York                               United States District Judge
